Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 10 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patents 9,534,170; 8,034,258; 9,868,900; 8,574,458; 7,651,632 and 10,890,670 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	In view of the terminal disclaimer, the obviousness-type double patenting rejections over the cited U.S. patents have been withdrawn. 
	The amendments to the claims have overcome the provisional obviousness-type double patenting rejections, the art rejections and 35 USC112 rejections. The amendment to the specification has overcome the objection to the disclosure.	
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Mr. Hamilton on 7 February 2022.
The application has been amended as follows: 

Delete claim 7.

This claim is being delete since the subject matter of claim 7 was added to claim 1 in the amendment of 10 January 2022.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
2/7/22